ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-192, concluding that KATHLEEN F. GAHLES of NESHANIC STATION, who was admitted to the bar of this State in 1982, should be reprimanded for violating RPC 3.2 (failing to treat with courtesy and consideration all persons involved in legal process);
And the Court having determined on its own motion, pursuant to Rule l:20-16(b), to review the matter, and having concluded that respondent’s unethical conduct in this matter warrants an admonition;
And good cause appearing;
It is ORDERED that KATHLEEN F. GAHLES is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.